J-S02029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 HAKEEM HAYES,                           :
                                         :
                   Appellant             :   No. 264 EDA 2020


      Appeal from the Judgment of Sentence Entered August 3, 2017,
          in the Court of Common Pleas of Philadelphia County,
          Criminal Division at No(s): CP-51-CR-0005649-2016.


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY KUNSELMAN, J.:                                Filed:May 6, 2021

      Hakeem Hayes appeals from the judgment of sentence imposed

following his guilty plea to robbery and other related offenses. Upon review,

we affirm.

      This matter arises from the following circumstances. On April 19, 2016,

Hayes and co-defendant Marquise Astillero approached Marvin Smith (“the

Complainant”) outside a Chinese restaurant.       Hayes offered to give the

Complainant an off-the-books taxi ride downtown. At the time, he was driving

a silver Chevy Impala.

      Once the Complainant got in the vehicle, both Hayes and Astillero

pointed guns at him, demanded his property, and said, “Give it up,” and “Hurry

up, you’re moving too slow before I smoke you.” The Complainant gave them
J-S02029-21



his shirt, watch, shoes and money. The Complainant got out of the vehicle,

and Hayes sped off.

        Police were able to identify Hayes as a participant in the robbery. Upon

searching his residence, they recovered keys to the Chevy Impala, the

Complainant’s clothing, and video from a cell phone of Hayes and Astillero in

the vehicle two days after the robbery.          Hayes had a prior conviction for

possession with intent to deliver firearms which prohibited him from carrying

a firearm.    He also did not have a license to carry a firearm.       Hayes was

arrested and charged

        On May 22, 2017, Hayes pled guilty to robbery, conspiracy, possession

of an instrument of a crime (PIC), terroristic threats, and several firearm

charges.1 On August 3, 2017, the trial court sentenced Hayes to an aggregate

sentence of 11 to 23 years of incarceration followed by 5 years of probation.

Hayes filed a pro se motion for reconsideration of his sentence, which was

denied by operation of law on March 2, 2018.           Hayes did not file a direct

appeal.

        On January 9, 2020, following a petition under the Post-Conviction Relief

Act,2 the court reinstated Hayes’ direct appeal rights. Hayes filed this timely

appeal. Hayes and the trial court complied with Pennsylvania Rule of Appellate

Procedure 1925.
____________________________________________


118 Pa.C.S.A. §§ 3701(a)(1)(ii), 903, 907(a), 2706(a)(1), 6105, 6106, and
6108.

2   See 42 Pa.C.S.A. §§ 9541-46.

                                           -2-
J-S02029-21



      On appeal, Hayes raises the following single issue:

      Whether the [c]ourt erred in denying the [m]otion to [r]econsider
      as the sentence imposed was unreasonable and manifestly
      excessive.

Hayes’ Brief at 8.

      Hayes challenges the discretionary aspects of his sentence. Challenges

to the discretionary aspects of sentencing do not entitle an appellant to

appellate review as of right. Commonwealth v. Sierra, 752 A.2d 910, 912

(Pa. Super. 2000). This Court has explained that, to reach the merits of a

discretionary sentencing issue, we must conduct a four-part analysis to

determine:

      (1) whether the appeal is timely; (2) whether [a]ppellant
      preserved his issue; (3) whether [a]pellant's brief includes a
      concise statement of the reasons relied upon for allowance of
      appeal with respect to the discretionary aspects of sentence [in
      accordance with 2119(f)]; and (4) whether the concise statement
      raises a substantial question that the sentence is appropriate
      under the sentencing code. . . . [I]f the appeal satisfies each of
      these four requirements, we will then proceed to decide the
      substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).

      In his 2119(f) statement, Hayes claims that the trial court abused its

discretion. Specifically, he argues that the trial court imposed a manifestly

excessive sentence and did not adequately consider various mitigating factors

and his rehabilitative needs.   Upon review of the record, we observe that

Hayes satisfied the first and third requirements under Colon. However, he


                                    -3-
J-S02029-21



failed to satisfy the second requirement. Although Hayes filed a motion for

reconsideration of his sentence, he did not state any particular reason why

the trial court erred. Hayes did not state that the sentence was excessive or

cite any specific defect with his sentence or failure on the part of the trial court

to comply with the Sentencing Code. Instead, Hayes only expressed that he

was remorseful and wanted to try again. The motion did not state a challenge

to the discretionary aspects of sentencing “with specificity and particularity”

as is required by Pa.R.Crim.P. 720(b)(10(a). We therefore are compelled to

find that Hayes failed to preserve his sentencing claim for our review.3

       However, even if Hayes preserved his sentencing claim and raised a

substantial question, we would conclude that the trial court did not commit a

manifest abuse of discretion in imposing Hayes’ sentence and would affirm the

trial court's judgment of sentence.

       From our review of the sentencing transcript, contrary to Hayes’ claim,

it is evident that the trial court considered the circumstances of Hayes’ life,
____________________________________________


3We acknowledge that Hayes represented himself at this point in his case.
However,

       a pro se litigant . . . is not entitled to any particular advantage
       because he lacks legal training. ... [A]ny layperson choosing to
       represent himself in a legal proceeding must, to some reasonable
       extent, assume the risk that his lack of expertise and legal training
       will prove his undoing.

Satiro v. Maninno, 237 A.3d 1145, 1151 (Pa. Super. 2020) (quoting
Commonwealth v. Rivera, 685 A.2d 1011 (Pa. Super. 1996)).




                                           -4-
J-S02029-21



relevant mitigating factors, and rehabilitative needs in fashioning its sentence.

We first note that the trial court had the benefit of a pre-sentence investigation

report (PSI). “[W]here the trial court is informed by a pre-sentence report, it

is presumed that the court is aware of all appropriate sentencing factors and

considerations, and that where the court has been so informed, its discretion

should not be disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135

(Pa. Super. 2009) (citation omitted).

      Additionally, Hayes’ counsel highlighted for the trial court some of the

pertinent factors from the report, especially the difficult home and family life

Hayes had as a child. The court heard from Hayes himself, who expressed

remorse for his conduct, and told the court he wanted to provide a different

kind of life for his children than he had.

      The court recognized that Hayes’ guilty plea indicated a willingness to

accept responsibility and desire to rehabilitate.      It further acknowledged

Hayes’ young age and that he had time to turn his life around.

      However, the trial court underscored that Hayes’ pre-sentence report

indicated:

      Hayes had been continuously supervised on probation, parole,
      incarcerated or committed to a placement facility since the age of
      15. He is now 25. And then the investigator goes on to say that
      things that happened to him in his early childhood left him without
      the necessary life skills or self-control to adequately function
      outside of a controlled secure environment. He seems incapable
      of learning from past experiences.




                                      -5-
J-S02029-21



N.T. 8/3/17, at 7-8. The report also stated that, Hayes “is at significant risk

for incurring future offenses and for violating whatever conditions will be

imposed by the [c]ourt.” Id. at 8. In light of these statements, and Hayes’

offense, the court felt compelled to impose consecutive sentences of

incarceration. See Trial Court Opinion, 7/23/20, at 9.

      Notwithstanding this, the court did not impose the Commonwealth’s

recommended sentence of 13 1/2 to 27 years. Instead, the trial court imposed

a sentence at the bottom of the mitigated range for each offense of robbery,

possession by a prohibited person, carrying without a license, and conspiracy.

The court sentenced Hayes to probation or gave no further penalty on the

remaining offenses.

      In conclusion, it is evident that the trial court thoughtfully considered all

of the relevant sentencing factors, including the mitigating factors given the

circumstances of Hayes’ life, and his rehabilitative needs. We therefore would

find that the trial court did not commit a manifest abuse of discretion in

rendering Hayes’ sentence.

      Judgment of sentence affirmed.




                                      -6-
J-S02029-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/21




                          -7-